Citation Nr: 0503550	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to additional accrued benefits.  


REPRESENTATION

Appellant represented by:	Sanford F. Schmidt, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active military service from May 1965 to May 
1969, with over 9 years prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  The veteran served in Vietnam.  

2.  The veteran's daughter had spina bifida.  

3.  In July 2000, the veteran's daughter died.  The cause of 
death was a cerebral herniation due to a Chiari malformation.  
Spina bifida was listed as an other significant condition, 
contributing to death but not related to the underlying 
cause.  

4.  In June 2001, checks were issued to the veteran's 
daughter, as payee, for retroactive and current monthly 
allowance under 38 U.S.C.A. § 1805 (West 2002).  These checks 
were not received by the payee, the veteran's daughter, as 
she had died months earlier.  These checks were subsequently 
returned by the claimant's attorney.  

5.  The veteran does not have any other children entitled to 
death compensation, dependency and indemnity compensation or 
death pension.  

6.  Accrued benefits have been paid for the veteran's 
daughter's last sickness and burial expenses.  

7.  The veteran and spouse are administrators of the 
veteran's daughter's estate.  


CONCLUSION OF LAW

1.  All amounts payable under 38 U.S.C.A. § 5121 (West 2002) 
have been paid.  

2.  No amount is payable under 38 U.S.C.A. § 5122 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in this case, the essential facts 
are not in dispute.  As the attorney noted at the hearing, 
this claim is not based on questions of fact, but on 
questions of law.  See Wensch v. Principi, 15 Vet. App. 362 
(2001) [citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
for the holding that VCAA does not apply where there is 
extensive factual development, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that further assistance would aid in 
substantiating claim].  Since additional evidence would not 
substantiate the claim, VCAA does not require additional 
notice.  

Factual Background  The basic criteria for a monthly monetary 
allowance for the veteran's daughter were met.  Her father, 
the veteran, had served in Vietnam and she had a form of 
spina bifida.  

An application for spina bifida benefits was received by VA 
in September 1998.  

In May 1999, the RO requested medical evidence of the 
disability.  The requested evidence was received later in May 
1999.  

In July 2000, the veteran's daughter died.  The cause of 
death was a cerebral herniation due to a Chiari malformation.  
Spina bifida was listed as an other significant condition, 
contributing to death but not related to the underlying 
cause.  

In a June 2001 rating decision, the RO determined that the 
veteran's daughter was entitled to Level III spina bifida 
benefits.  

In June 2001, checks were issued to the veteran's daughter, 
as payee, for retroactive and current monthly allowance under 
38 U.S.C.A. § 1805 (West 2002), which provides benefits for 
children of Vietnam veterans affected by spina bifida.  These 
checks were not received by the payee, the veteran's 
daughter, as she had died months earlier.  These checks were 
subsequently returned by the veteran's attorney.  

The veteran does not have any other children entitled to 
death compensation, dependency and indemnity compensation, or 
death pension.  

The RO did pay the veteran for the expenses of his daughter's 
last sickness and burial.  There is no dispute as to the 
amount of this payment.  

VA has received letters of administration showing that the 
veteran and his spouse are administrators of their daughter's 
estate.  

In July 2004, the veteran and his attorney appeared at a 
hearing and gave sworn testimony to the undersigned Veterans 
Law Judge.  The attorney asserted that it was only because of 
delay by VA in processing the claim that the benefits check 
did not reach the veteran's daughter while she was alive.  He 
asserted that 38 U.S.C.A. § 5122 required the remainder of 
her checks, less the amounts already paid, to be paid to her 
parents as administrators of her estate.  

Analysis  The Board has considered the assertion of VA delay 
in processing the claim.  Even if there was an unusual delay, 
that would not be a basis to grant the claimed benefit.  The 
Board can only grant claims on the basis of the law and 
regulations; and neither the law nor the regulations permit 
the Board to grant benefits due to the length of time 
required to adjudicate a claim.  With this in mind, the Board 
has considered the applicable regulations.  

Periodic monetary benefits (with exceptions not applicable 
here) authorized under laws administered by VA, to which a 
payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 38 
C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: 
(1) Upon the death of the veteran to the living person first 
listed as follows:(i) His or her spouse; (ii) His or her 
children (in equal shares); (iii) His or her dependent 
parents (in equal shares) or the surviving parent. 
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children. 
(3) Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation. 
(4) In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial. 38 C.F.R. § 
3.1000 (2004); see also 38 U.S.C.A. § 5121(a)(2) (West 2002).  

The case does not involve the death of the veteran or his 
spouse, so subsections (1) and (2) do not apply.  In this 
case, the veteran's child died; however, there are no 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation, so 
subsection (3) does not provide benefits.  The Board notes 
that benefits under subsection (4) have already been paid.  
Consequently, there is no further entitlement under the 
accrued benefits provisions of 38 U.S.C.A. § 5121(a)(2) (West 
2002) or its regulation, 38 C.F.R. § 3.1000 (2004).  

However, different rules apply with regard to a "check 
received by a payee in payment of accrued benefits..."  In the 
case where VA benefits checks were issued but not negotiated 
by the payee, the checks are to be returned to the issuing 
office and canceled.  The amount represented by the returned 
checks are to be paid to the living person in the order of 
precedence for accrued benefits (see above) except that the 
total amount shall not include any payment for the month in 
which the payee died.  Payment is not precluded to a claimant 
having a lower order of precedence if persons having a higher 
order of precedence are deceased at the time the claim is 
adjudicated.  Any amount not paid under the distribution 
precedence rules shall be paid to the estate of the deceased 
payee provided the estate will not escheat.  There is no time 
limit for filing a claim for payment of the amount of 
unnegotiated checks, nor is there a limit on the retroactive 
period for which payment may be made.  38 U.S.C.A. § 5122 
(West 2002); 38 C.F.R. § 3.1003 (2004); VAOPGCPREC 22-92.  

The veteran's attorney has argued that, as administrator of 
his daughter's estate, the veteran should be paid the amount 
of her checks not already distributed, in accordance with the 
last sentence of section 5122.  However, this section begins 
with the caveat that it applies to a check received by a 
payee.  In this case, the payee, the veteran's daughter, 
never received the checks.  Therefore, 38 U.S.C.A. § 5122 
(West 2002) and 38 C.F.R. § 3.1003 (2004) do not apply and do 
not provide a basis for payment of the undistributed proceeds 
of the checks VA sent to his daughter.  

In denying this claim, the undersigned is troubled by the 
fact that the checks in question would have been issued and 
cashed prior to the child's death but for the lengthy delay 
on the part of the RO in issuing them.  Moreover, had the 
appellant cashed the checks rather than dutifully returning 
them to the RO, he could have applied for a waiver of the 
overpayment on the bases of an absence of fraud, 
misrepresentation, or bad faith, and that the recovery of the 
debt would be against equity and good conscience.  However, 
based on the facts in this case and the applicable law, the 
Board is not aware of any basis for equitable relief.  
Nevertheless, the undersigned encourages the appellant to 
appeal this decision as, given the facts in this case and the 
result, it is not inconceivable that the Court of Appeals for 
Veterans' Claims (Court) could provide such a basis.  The use 
of legal fictions, such as constructive possession, are not 
uncommon in federal court jurisprudence and, in examining the 
Court's caselaw, while clearly not analogous to the case at 
hand, one only need look to Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA Medical records are considered to be in 
constructive possession of VA) to find such an example.  

The Board has carefully considered the applicable law and 
regulations, as well as the learned presentation of the 
veteran's attorney; however, there is simply no basis in the 
law or regulations to pay the veteran the remainder of the 
checks that were sent to his daughter.  Thus, as a matter of 
law, the claim for additional accrued benefits must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
   

ORDER

Additional accrued benefits are denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


